[pic]

                              COURT OF APPEALS
                           TENTH DISTRICT OF TEXAS

                               August 27, 2015

                             No. 10-14-00053-CR

                            Wesley Theodore Burns
                                     v.
                             The State of Texas


                        From the 361st District Court
                            Brazos County, Texas
                      Trial Court No. 11-02209-CRF-361

                                  JUDGMENT

      This Court has reviewed the briefs of the parties and  the  record  as
relevant to  the  issues  raised  in  this  proceeding  and  finds  that  no
reversible error is presented.   Accordingly,  the  trial  court’s  judgment
signed on October 7, 2013 is affirmed.
      A copy of this judgment will be certified by the Clerk of  this  Court
and delivered to the trial court clerk for enforcement.


                                  PER CURIAM


                                  SHARRI ROESSLER, CLERK




                                  By:   ___________________________
                                        Nell Hegefeld, Deputy Clerk